                  Case 18-50489-CSS             Doc 340       Filed 02/21/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    MAXUS ENERGY CORPORATION, et al.                                  Case No. 16-11501 (CSS)
                                                                      (Jointly Administered)
                            Debtors.1


    MAXUS LIQUIDATING TRUST,

                            Plaintiff,


                    v.                                                Adv. Proc. No. 18-50489 (CSS)

    YPF S.A., YPF INTERNATIONAL S.A., YPF
    HOLDINGS, INC., CLH HOLDINGS, INC.,
    REPSOL, S.A., REPSOL EXPLORACIÓN,
    S.A., REPSOL USA HOLDINGS CORP.,
    REPSOL E&P USA, INC., REPSOL
    OFFSHORE E&P USA, INC., REPSOL E&P
    T&T LIMITED, and REPSOL SERVICES CO.,

                            Defendants.



    ORDER REGARDING THE COURT’S FEBRUARY 8, 2021 OPINION AND ORDER

             WHEREAS, various disputes arose among YPF S.A., YPF International S.A., YPF

Holdings, Inc., and CLH Holdings, Inc. (collectively, “YPF”) on the one hand and the Maxus

Liquidating Trust (“Trust” and with YPF, the “Parties”) on the other, regarding certain assertions

of privilege by YPF over (1) documents that YPF produced, but sought to claw back pursuant to

letter requests dated October 7, 8 and 13, 2020 (the “Clawback Requests”), and one additional


1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
              Case 18-50489-CSS         Doc 340     Filed 02/21/21    Page 2 of 3




document related to such documents (the “complete memo,” as defined below), and (2) pre-

deposition discussions between a witness and his counsel regarding the witness’s former

employment with the Debtors;

       WHEREAS, being unable to resolve their disputes consensually, the Parties submitted the

disputes for resolution by the Court by letter submissions;

       WHEREAS, the Court held a hearing on November 4, 2020, and heard oral argument from

the Parties regarding the aforesaid disputes;

       WHEREAS, YPF consented to have the Court review, in camera, the complete

memorandum referenced in the Parties’ letter submissions;

       WHEREAS, YPF initially submitted for in camera review only the Executive Summary

and Jazz 2013 Memo, as defined in the February Opinion (defined within), and, following further

direction from the Court that YPF produce the “complete memo,” YPF produced a complete

memorandum for review in camera;

       WHEREAS, the Court reviewed, in camera, such complete memorandum for purposes of

determining whether any or all of that document was or remained privileged;

       WHEREAS, the Court issued an Opinion on February 8, 2021 [Adv. D.I. 233] (the

“February Opinion”), resolving the aforesaid disputes;

       ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS

FOLLOWS:

           1. The Clawback Requests are denied, and the Trust shall retain, and may use any

               document subject to the Clawback Requests for any appropriate purpose as set forth

               in the Confidentiality and Discovery Agreement and Protective Order entered by

               the Court on November 7, 2019 [Adv. D.I. 209], including the Executive Summary
     Case 18-50489-CSS         Doc 340      Filed 02/21/21     Page 3 of 3




      and Jazz 2013 Memo, as defined in the February Opinion.

   2. YPF shall update or amend any applicable privilege log, within ten business days

      of entry of this order, to reflect and comport with the Court’s holdings as set forth

      in the February Opinion.

   3. YPF shall not prevent or seek to prevent any former employee of any Debtor from

      testifying as to any matter related to his or her employment by such Debtor. Nor

      shall counsel for YPF shield or seek to shield any witness’s deposition preparation

      by counsel for YPF related to his or her employment by any Debtor. For the

      avoidance of doubt, in the event any former employee of any Debtor is represented

      by a lawyer who is not YPF’s counsel, any such lawyer is not prohibited from

      instructing such employee or former employee of any Debtor not to answer a

      deposition question on the basis of any applicable privilege regarding the

      preparation of such a witness for his or her deposition to the extent otherwise

      permitted under applicable law.

   4. The Trust shall be permitted to depose Mr. Roberto Fernando Segovia for two

      additional hours.


IT IS SO ORDERED.


Dated: February 21           , 2021

Wilmington, Delaware

                                      ________________________________
                                      The Honorable Christopher S. Sontchi
                                      Chief United States Bankruptcy Judge
